Exhibit 10.1

 

LOGO [g401555image002.jpg]

August 16, 2012

 

Bruce Hartman

131 Highland Avenue

Chatham, New Jersey 07928

Dear Bruce,

We are very delighted to offer you a position with ULTA Salon, Cosmetics &
Fragrance, Inc. (“ULTA” or the “Company”). Below please find a summary of the
employment offer.

Position: Senior Vice President, Chief Financial Officer (subject to below).

Reporting Relationship: In this position, you will report to Chuck Rubin, Chief
Executive Officer.

Start Date / Position: Your start date will be no later than September 4, 2012.
In order to accommodate the transition with the outgoing CFO, your initial title
will be “SVP, Finance.” Effective September 7, 2012, you will be appointed and
your title will change to SVP, CFO and Assistant Secretary.

On your start date, you will need to provide documentation of your eligibility
to work in the United States. Please bring 2 pieces of identification (i.e.,
driver’s license, social security card, or passport) on your first day of
employment.

New hire orientation is at 8:30 am on your first day at our offices located at
1000 Remington Blvd., Suite 120, Bolingbrook, IL 60440.

Salary: Your annualized salary will be $500,000, less applicable taxes and
deductions, payable bi-weekly. You will be eligible for a performance and
compensation review in April 2013. Future salary increases will be based on
demonstrated job performance and in accordance with the Company merit increase
policy and practice in effect at that time.

Bonus: Your annual target bonus for this position is 65% of your base salary
with a maximum payout opportunity of 250% of your target bonus as described in
the attached bonus plan summary document. Incentive bonus plans are established
by the Board on an annual basis. Bonus payouts, which are subject to Board
approval and your continued employment, are earned based on the achievement of
the Company’s earnings goal(s). Your bonus will be prorated in 2012 and will be
payable at the same time bonuses are paid to other senior executives of the
Company.



--------------------------------------------------------------------------------

New Hire Equity Grant: A total equity amount of $2,000,000 of value will be
granted on your employment start date if the Company’s trading window is open on
that date, or if not, on the first day of the next open trading window following
your employment start date. All equity grants are subject to the provisions
contained in the applicable plan and grant agreement. This grant shall consist
of the following:

New Hire Stock Options – You will receive stock options valued at $1,000,000.
The number of shares granted to you will be determined by dividing $1,000,000 by
the number derived from applying the option valuation methodology that the
Company uses for financial reporting purposes as set forth in its 10-K but using
the closing stock price on the date of grant (the “option value”). The exercise
price will be the closing stock price on the date of grant. The options will
vest ratably over 4 years with vesting based on the grant date.

New Hire Restricted Stock Units Grant—You will receive restricted stock units
equal to $1,000,000 divided by the closing share price on the date of grant. The
restricted stock units vest on the 5th anniversary of the grant date.

Long Term Incentive Program: You will be eligible to participate in the
Company’s long term incentive program (LTIP) beginning in 2013 at the same time
and in the same form as grants are made to other executives. Your annual LTI
will have a grant date fair value targeted to 80% of your base salary at the
time of the award.

Involuntary Separation from Service: If you are involuntarily separated from the
Company for reasons other than cause, you will receive a termination settlement
payment based upon the Company practice in place at that time applicable to your
job level in the Company, provided that you execute a termination settlement
agreement and general release at time of termination.

Benefits: ULTA Salon, Cosmetics & Fragrance, Inc. offers:

 

  •  

Health insurance, including prescription, dental and vision coverage

  •  

Flexible spending accounts for health and dependent care,

  •  

Basic life insurance,

  •  

Additional optional life insurance,

  •  

Accidental death and dismemberment insurance,

  •  

Short term disability insurance,

  •  

Additional optional long term disability insurance,

  •  

Employee assistance program,

  •  

Employee discounts,

  •  

A 401K plan

  •  

A deferred compensation plan (subject to eligibility).

You are eligible for ULTA’s benefits on the 1st day of employment. You are
eligible for 401(k) enrollment and paid time off on the 1st day of the month
following 60 days of employment. To enroll in your benefits, you will log onto
the Benefits website at www.ultabenefits.bswift.com to elect your benefits on or
after your first day of active employment. To obtain your user name and password
you must contact the bSwift Customer Service Center at 877-238-0246.

 

     1000 Remington Boulevard Suite 120 Bolingbrook, Illinois 60440   2



--------------------------------------------------------------------------------

Vacation: Vacation accrual begins with your first day of employment and will be
accrued according to the Company’s normal vacation policy. You may accrue up to
4 weeks of vacation per fiscal year.

Relocation: You agree to relocate to the Chicago area with best efforts to
complete that relocation by December 31, 2012. You will be reimbursed for such
relocation per our Company relocation policy. A copy of the officer relocation
program is included in this packet for your review. All relocations are subject
to a repayment agreement that is also included in this packet. Your relocation
will be coordinated by a member of our Human Resources department

You also agree to relinquish your committee chair positions on the Board of
Directors for Rue 21 as soon as practicable but may maintain your role as a
board member for that company.

This offer is contingent on the results of the pre-employment drug test and
background investigation and your confirmation that you are not subject to a
non-compete or any other restrictions on your ability to work for ULTA. As a
condition of employment, you will be required to execute the Company’s
Confidential Information and Protective Covenant Agreement and comply with the
Company’s ethics guidelines, conflict of interest policies and its Code of
Business conduct (which are also attached).

By signing this offer, you are also affirming that you have not taken any of
your prior employer’s confidential or proprietary information, and that, during
the course of your employment with ULTA, you will not disclose, use or rely upon
any of your prior employer’s confidential or proprietary information.

You are an at-will employee. Neither this letter, nor any other policy,
procedure, practice or form shall be construed as a contract concerning your
employment with us. We hope your employment with us will be mutually beneficial.
We recognize however that needs and circumstances change. Accordingly, either
you or ULTA can terminate your employment at any time and for any reason.

We are pleased to offer you a position with ULTA Salon, Cosmetics & Fragrance,
Inc. and look forward to working with you. We know you will contribute greatly
to our organization, and will find the position to be a most challenging one.

After reviewing this offer as stated here, please sign one copy of this letter
and return it in the enclosed self-addressed stamped envelope. The other copy is
for your records.

Sincerely,

/s Jim Scarfone                                         

Jim Scarfone

Senior Vice President, Human Resources

/s/ Bruce Hartman                                     

Bruce Hartman

 

     1000 Remington Boulevard Suite 120 Bolingbrook, Illinois 60440   3